Exhibit 10.2

 

SECOND AMENDED AND RESTATED SERVICES AGREEMENT

 

THIS SECOND AMENDED AND RESTATED SERVICES AGREEMENT (the “Agreement”) is made as
of the 1st day of January 1998, by and among TRUMP CASINO SERVICES, L.L.C., a
New Jersey limited liability company (“TCS”), TRUMP PLAZA ASSOCIATES, a New
Jersey general partnership (“Plaza Associates”), TRUMP TAJ MAHAL ASSOCIATES, a
New Jersey general partnership (“Taj Associates”), TRUMP’S CASTLE ASSOCIATES,
L.P., a New Jersey limited partnership (“Castle Associates”), and TRUMP INDIANA,
INC., a Delaware corporation (“Trump Indiana”).

 

W  I  T  N  E  S  S  E  T  H  :

 

WHEREAS, TCS, Plaza Associates and Taj Associates entered into that certain
Services Agreement, dated as of July 8, 1996 (the “Original Agreement”),
pursuant to which TCS agreed to provide certain management, financial and other
functions necessary and incidental to the operations of each of Plaza
Associates’ and Taj Associates’ respective casino hotels, together with all
other activities and services reasonably necessary to carry out any of the
foregoing;

 

WHEREAS, Plaza Associates and Taj Associates experienced substantial
efficiencies and cost savings as a result of the consolidation of certain
management, financial and other functions through TCS;

 

WHEREAS, in order to achieve similar efficiencies and cost savings, Castle
Associates entered into that certain Amended and Restated Services Agreement,
dated as of October 23, 1996 with TCS, Plaza Associates and Taj Associates (the
“Amended Agreement”);

 

WHEREAS, Trump Indiana now desires to achieve similar efficiencies and cost
savings by availing itself of the services of TCS; and

 

WHEREAS, TCS, Plaza Associates, Taj Associates and Castle Associates desire to
amend and restate the Amended Agreement in order to, among other things, include
Trump Indiana as a party.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

Section 1. Appointment. Each of Plaza Associates, the owner and operator of the
Trump Plaza Hotel and Casino and Trump World’s Fair Casino (collectively, “Trump
Plaza”), Taj Associates, the owner and operator of the Trump Taj Mahal Casino
Resort (the “Taj Mahal”), Castle Associates, the owner and operator of Trump
Marina Hotel Casino (“Trump Marina”), and Trump Indiana, the owner and operator
of a riverboat casino located at Buffington Harbor on Lake Michigan, Indiana
(the “Indiana Riverboat”), hereby appoints TCS to act as provider of the
Services to Plaza Associates, Taj Associates, Castle Associates and Trump
Indiana, respectively. TCS hereby accepts such appointment and agrees to furnish
the Services in accordance with the terms of this Agreement. The parties hereto
hereby acknowledge and

 



--------------------------------------------------------------------------------

agree that TCS may provide the Services directly or through any subsidiary of
TCS, including, without limitation, Trump Communications, L.L.C., a New Jersey
limited liability company, and that for purposes of Section 4 of this Agreement,
Services Expenses and Organizational Expenses shall include expenses relating to
any subsidiary of TCS.

 

Section 2. Services to be Provided.

 

(a) As used herein, the term “Services” shall mean certain management, financial
and accounting, purchasing, legal and other functions necessary and incidental
to the operations of each of Trump Plaza, the Taj Mahal, Trump Marina and the
Indiana Riverboat, together with all other activities and services reasonably
necessary to carry out any of the foregoing.

 

(b) TCS hereby agrees to render such Services to Plaza Associates, Taj
Associates, Castle Associates and/or Trump Indiana as may be reasonably
requested from time to time by Plaza Associates, Taj Associates, Castle
Associates and/or Trump Indiana, as the case may be. TCS shall provide the
Services in the manner and at a level of service consistent in all material
respects with those furnished by TCS to Plaza Associates, Taj Associates and
Castle Associates, and by Trump Indiana on its own behalf, immediately prior to
the date hereof and in conformance with all applicable statutes and regulatory
requirements. TCS shall provide the Services in such a manner that (1) neither
Plaza Associates, Taj Associates, Castle Associates nor Trump Indiana is
unfairly advantaged or discriminated against and (ii) neither Plaza Associates,
Taj Associates, Castle Associates nor Trump Indiana realizes a competitive
advantage over the other.

 

(c) In providing the Services hereunder, the management of TCS shall be directed
by its Chief Executive Officer and its Operating Committee regarding matters of
policy, purpose, responsibility and authority. The Operating Committee of TCS
shall be comprised of the Executive Vice President of TCS and the Chief
Operating Officers of Plaza Associates, Taj Associates, Castle Associates and
Trump Indiana, each of whom shall retain the ability to direct management and
employees of TCS regarding administrative matters and daily operations of Trump
Plaza, the Taj Mahal, Trump Marina and the Indiana Riverboat, respectively.

 

(d) In providing the Services hereunder, TCS agrees to procure goods and
services on behalf of Plaza Associates, Taj Associates and Castle Associates,
giving due regard to the obligations of each with respect to utilizing New
Jersey certified minority-owned and women-owned business enterprises, and in
procuring goods and services on behalf of Trump Indiana, to give due regard to
Trump Indiana’s commitment to utilize Indiana certified minority-owned and
women-owned business enterprises.

 

Section 3. Compensation. Except for payments made in accordance with Section 4
of this Agreement, TCS shall receive no compensation for providing the Services
to Plaza Associates, Taj Associates, Castle Associates and/or Trump Indiana.

 

Section 4. Payment of Expenses.

 

(a) With respect to the Services provided, Plaza Associates, Taj Associates,
Castle Associates and/or Trump Indiana, as the case may be, shall pay to TCS an
amount

 

2



--------------------------------------------------------------------------------

sufficient to fund all of the costs and expenses incurred by TCS in providing
such Services to Plaza Associates, Taj Associates, Castle Associates and/or
Trump Indiana, as the case may be (“Services Expenses”), including, without
limitation, the following;

 

(1) all payroll and employee benefits and related costs associated with the
employees utilized by TCS in providing the Services;

 

(2) all secretarial, photocopying, telecommunications, office supplies and other
support services utilized by TCS in providing the Services;

 

(3) all reasonable travel, food and lodging expenses incurred by TCS in
connection with providing the Services;

 

(4) all fees and expenses of outside vendors and consultants utilized by TCS in
providing the Services;

 

(5) all overhead and other expenses incurred in the ordinary course of providing
the Services to Plaza Associates, Taj Associates, Castle Associates and/or Trump
Indiana; and

 

(6) all insurance premiums and all expenses for legal and independent
accountants’ services utilized by TCS in providing the Services.

 

(b) All expenses incurred by TCS which are directly allocable to or are incurred
on behalf of Plaza Associates, Taj Associates, Castle Associates or Trump
Indiana, as the case may be, shall be paid by Plaza Associates, Taj Associates,
Castle Associates or Trump Indiana, as appropriate. In the case of Services
which are not directly allocable to or are incurred on behalf of Plaza
Associates, Taj Associates, Castle Associates and/or Trump Indiana, Services
Expenses shall be allocated to Trump Indiana proportionately to the ratio of
Trump Indiana’s square footage of gaming space to the aggregate square footage
of gaming space operated by Plaza Associates, Taj Associates, Castle Associates
and Trump Indiana combined. Services Expenses not so allocated to Trump Indiana
shall be apportioned equally among Plaza Associates, Taj Associates and Castle
Associates.

 

(c) Services Expenses and Organizational Expenses (as defined) shall be invoiced
by TCS to Plaza Associates, Taj Associates, Castle Associates and/or Trump
Indiana, as the case may be, in such manner and at such times as determined by
mutual agreement of the parties hereto. Plaza Associates, Taj Associates, Castle
Associates and/or Trump Indiana, as the case may be, shall pay such Services
Expenses and Organizational Expenses as invoiced promptly upon receipt thereof.
Alternatively, accounts may be established with TCS in the name of Plaza
Associates, Taj Associates, Castle Associates and/or Trump Indiana, as the case
may be, for payment in respect of Services Expenses and Organizational Expenses
incurred by them.

 

(d) All organizational expenses incurred by TCS following the date of this
Agreement, including, without limitation, fees of the Secretary of State of the
State of New Jersey, the Casino Control Commission of the State of New Jersey
(the “CCC”), the New Jersey Division of Gaming Enforcement (the “NJDGE”), the
Indiana Gaming Commission (the “IGC”), and any other fees or expenses that are
or may be required to be paid or incurred in order for

 

3



--------------------------------------------------------------------------------

TCS to preserve and keep in full force its existence as a limited liability
company (or, in the case of any subsidiary of TCS, the applicable organizational
form of such subsidiary) (“Organizational Expenses”) shall be paid by Plaza
Associates, Taj Associates, Castle Associates and Trump Indiana, each being
individually responsible for 25% of Organizational Expenses; provided that, (i)
all Organizational Expenses related to the CCC, the NJDGE or any other
governmental authority that regulates gaming in the State of New Jersey (“NJ
Gaming Organizational Expenses”) shall be paid by Plaza Associates, Taj
Associates and Castle Associates, each being individually responsible for
33-1/3% of NJ Gaming Organizational Expenses and (ii) all Organizational
Expenses related to the IGC or any other governmental authority that regulates
gaming in the State of Indiana (“Indiana Gaming Organizational Expenses”) shall
be paid by Trump Indiana, it being individually responsible for 100% of Indiana
Gaming Organizational Expenses.

 

(e) At the end of each calendar year, TCS, Plaza Associates, Taj Associates,
Castle Associates and Trump Indiana shall, based upon the audited financial
statements for such prior calendar year, reconcile any overpayments or
underpayments which may have occurred during such prior calendar year.

 

Section 5. Independent Contractor Status.

 

(a) For all purposes herein, TCS shall be deemed to be an independent contractor
of Plaza Associates, Taj Associates, Castle Associates and/or Trump Indiana, as
the case may be, and none of the parties hereto shall act, represent or hold
itself out as having authority to act as an agent or partner of either of the
other parties hereto. Nothing contained in this Agreement shall be construed as
creating a partnership, joint venture, agency, trust or other association of any
kind, each party to this Agreement being individually responsible only for its
own obligations as set forth in this Agreement.

 

(b) Nothing in this Agreement shall in any way limit Plaza Associates, Taj
Associates, Castle Associates or Trump Indiana in the ownership and operation of
Trump Plaza, the Taj Mahal, Trump Marina or the Indiana Riverboat, respectively,
it being hereby acknowledged and agreed that Plaza Associates, Taj Associates,
Castle Associates and Trump Indiana are responsible for the entire operation of
Trump Plaza, the Taj Mahal, Trump Marina and the Indiana Riverboat,
respectively.

 

Section 6. Term. This Agreement shall be deemed to have commenced on the date
hereof and shall continue for a term of ten (10) years unless terminated earlier
by any party hereto upon ninety (90) days prior written notice to each of the
other parties hereto.

 

Section 7. Miscellaneous.

 

(a) Waiver, Amendment. Neither this Agreement nor any provision hereof shall be
waived, amended, modified, changed, discharged or terminated except by an
instrument in writing executed by TCS, Plaza Associates, Taj Associates, Castle
Associates and Trump Indiana.

 

(b) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by TCS,
Plaza Associates, Taj

 

4



--------------------------------------------------------------------------------

Associates, Castle Associates or Trump Indiana, without the prior written
consent of each of the other parties hereto. Any such attempted assignment
without such prior written consent shall be void and of no force or effect.
Notwithstanding this Section 7(b), the parties hereto acknowledge and agree
that, without the consent of or any further action by the parties hereto, this
Agreement shall be deemed assigned by Trump Indiana to any entity that Trump
Indiana consolidates with, merges with or into, converts into or transfers all
or substantially all of its property and assets to, provided that such entity is
a wholly owned subsidiary of Trump Hotels & Casino Resorts Holdings, L.P. (“THCR
Holdings”).

 

(c) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the transactions
contemplated hereby and supersedes any and all prior and contemporaneous
agreements and understandings relating to the subject matter hereof. No
representation, promise or statement of intention has been made by any party
hereto which is not embodied in this Agreement and no party hereto shall be
bound by or liable for any alleged representation, promise or statement of
intention not set forth herein.

 

(d) Severability. If any one or more of the provisions of this Agreement or the
application of any such provision or provisions to any person or circumstance
shall be held invalid, illegal or unenforceable in any respect for any reason,
the validity, legality and enforceability of any such provision or provisions in
every other respect and of the remaining provisions shall not in any way be
affected or impaired thereby, it being understood that all of the provisions of
this Agreement shall be enforceable to the full extent permitted by law.

 

(e) Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
as against any party whose signature appears thereon and all of which shall
together constitute one and the same instrument.

 

(g) Gaming Laws. Each of the provisions of this Agreement is subject to and
shall be enforced in compliance with the laws, rules, regulations or ordinances
governing state gaming activities, any administrative rules or regulations
promulgated thereunder and any provisions, regulations or approvals required by
any state gaming authority, including, without limitation, the CCC, the NJDGE
and the IGC. Pursuant to 68 IAC 1-4-1, the IGC shall have the right to
subsequently disapprove and cancel this Agreement with respect to Trump Indiana.

 

(h) Third Party Rights. Nothing in this Agreement is intended or shall be
construed to confer upon or give any person, other than the parties hereto,
Trump Atlantic City Associates, Trump Hotels & Casino Resorts, Inc. and THCR
Holdings and each of their respective successors and permitted assigns, any
rights or remedies under or by reason of this Agreement or any transaction
contemplated hereby.

 

(i) Limitation on Damages. No party shall be liable to the other parties for any
consequential damages resulting from a breach of this Agreement.

 

5



--------------------------------------------------------------------------------

(j) No Adverse Interpretation of Other Agreements. This Agreement may not be
used to interpret any other agreement of the parties hereto, and no such
agreement may be used to interpret this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

TRUMP CASINO SERVICES, L.L.C. By:   Trump Atlantic City Corporation, a member  
  By:  

/s/    NICHOLAS L. RIBIS

--------------------------------------------------------------------------------

   

Name:

 

Nicholas L. Ribis

   

Title:

 

Vice President

 

TRUMP PLAZA ASSOCIATES By:   Trump Atlantic City Associates, its managing
general partner By:   Trump Atlantic City Holding, Inc., its managing general
partner     By:  

/s/    BARRY CREGAN

--------------------------------------------------------------------------------

   

Name:

 

Barry Cregan

   

Title:

 

President & Chief Operating Officer

 

TRUMP TAJ MAHAL ASSOCIATES By:   Trump Atlantic City Associates, its managing
general partner By:   Trump Atlantic City Holding, Inc., its managing general
partner     By:  

/s/    RODOLFO E. PRIETO

--------------------------------------------------------------------------------

   

Name:

 

Rodolfo E. Prieto

   

Title:

 

Chief Operating Officer

 

[Signatures continued on next page]

 

6



--------------------------------------------------------------------------------

TRUMP’S CASTLE ASSOCIATES, L.P. By:  

/s/    MARK BROWN

--------------------------------------------------------------------------------

Name:

 

Mark Brown

Title:

 

President

 

TRUMP INDIANA, INC. By:  

/s/    ROBERT M. PICKUS

--------------------------------------------------------------------------------

Name:

 

Robert M. Pickus

Title:

 

Executive Vice President and Secretary

 

7